

114 HR 8469 IH: To amend the Alyce Spotted Bear and Walter Soboleff Commission on Native Children Act to extend the deadline for a report by the Alyce Spotted Bear and Walter Soboleff Commission on Native Children, and for other purposes.
U.S. House of Representatives
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8469IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2020Mr. Young (for himself and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Alyce Spotted Bear and Walter Soboleff Commission on Native Children Act to extend the deadline for a report by the Alyce Spotted Bear and Walter Soboleff Commission on Native Children, and for other purposes.1.Alyce Spotted Bear and Walter Soboleff Commission on Native Children reportSection 3(f) of the Alyce Spotted Bear and Walter Soboleff Commission on Native Children Act (Public Law 114–244; 130 Stat. 987) is amended, in the matter preceding paragraph (1), by striking 3 years and inserting 5 years.